Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2021 has been entered.
 
Response to Amendment
	This office action is in response to the amendment filed on 1/12/2021. Currently claims 1-4, 6-7, 9-13 and 15-18 are pending.

Response to Arguments
Applicant’s arguments, see pg. 8, filed 12/10/2020 (please note that the discrepancy in the dates between arguments and amendment is based on an after final amendment being filed but not considered), with respect to the previous rejection of claim 6 under 35 USC 112(b) have been fully considered and are persuasive.  The previous rejection of claim 6 under 35 USC 112(b) has been withdrawn. 

Since much of the same prior art is being used in the current rejection as used previously, applicant’s arguments will be addressed.
Applicant’s arguments are directed mainly to the independent claims 1 and 10.
First applicant argues that Kasamsook in view of He fails to disclose the limitation “acquiring biometric information of the user using a biometric sensor after the primary sleep state is determined”. The argument indicates that Kasamsook in view of He acquires biometric information of the user and the primary sleep state simultaneously and thus fails to disclose this limitation. 
As applicant argues:
As noted above, Kasamsook et al. simultaneously calculates the three stages of wake during sleep, REM sleep and NREM sleep. On the contrary, the present invention first determines the primary sleep state and then obtains the biometric information (PPG information) after the primary sleep state has been determined. After the primary sleep state has been determined and after the biometric information has been determined, the present invention determines the final sleep state. This process recited in independent claims 1 and 10 is very different from the process described on page 6, line 20-25 of Kasamsook et al. which simultaneously calculates the three stages of wake during sleep, REM sleep and NREM sleep.” [see pg. 9 of applicant’s arguments received on 12/10/2020].
In response, this argument is persuasive.

The second argument applicant makes is that Kasamsook in view of He fails to disclose the limitations: “calculating peak-to- valley values of the PPG signal”, “deriving a graph of which a horizontal axis represents the time and a vertical axis represents thepeak-to-valley values of the PPG signal” and “calculating a heart rate variability by analyzing a frequency in the graph”. The rational is that the secondary reference of He (used to teach the further analysis of the PPG signals as recited in these limitations) is directed to monitor health such as monitoring arrhythmia, not determining a person’s final sleep state. Thus, there would be no motivation to combine He with Kasamsook.
As applicant argues:
“He et al. does disclose determining heart rate information from PPG by detecting peaks and/or valleys in a graphical representation. However, the heart rate information is being used to monitor a person’s health, i.e., diagnosing conditions such as arrhythmia. In addition, the heart rate information is used to determine a person’s stress levels to see if the person is being forced by someone else to perform an act like opening a lock on their front door. He et al. does not disclose using the analysis of the PPG graph as a way of determining a person’s final sleep state. Thus, there would be no motivation to combine the teachings of Kasamsook et al. and He et al.” [see pg. 10 of applicant’s arguments received on 12/10/2020].
	In response, this argument is not persuasive. First it’s true that He is directed to health conditions such as arrhythmia [see para 33 of He… “The method also includes detecting arrhythmia of the subject based on the data”]. However, this is just one example given by the disclosure, nothing in the disclosure limits it to this one example. If one considers the entirety of He, one of ordinary skill can see He touches many different aspects beyond the example provided. In fact, the disclosure even discloses analyzing the sleep state [see para 331 of He… “In some implementations, the state of the subject includes a sleep state, and the score includes a sleep score.”] Thus, this argument is not persuasive. There is additional reason for considering (which is/was the main reason both would be considered together in the current/ previous office actions) both He and Kasamsook together which isn’t really addressed by applicant’s arguments and has been clarified in the new rejection to make this more clear clearer. Both He and Kasamsook are analyzing PPG (photoplethysmogram) measurement of heart rates. He specifically disclose that calculating peak-to-valley values of PPG signals and graphing these peak-to-valley values provides info on whether recorded PPG signals are accurate as cited in paras 806 and 811 of He [see “In some implementations, the heart rate information 144 can be obtained from the PPG by detecting peaks and/or valleys in a graphical representation (e.g., the plot 162 shown in FIG. 1C) of the PPG data 150.” And para 811… “In some implementations, the relative separations of the peaks and valleys of the PPG signal are analyzed to determine whether the PPG signal reliably represents heartbeats.”]. Thus, of ordinary would consider both He and Kasamsook as 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 1-4, 6, 9-13, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasamsook et al (WO-2016108751) hereafter known as Kasamsook in further view of He et al (US 20150109124) hereafter known as He in view of Kent et al (US 20170135629) hereafter known as Kent and Hong et al (US 20140278229) hereafter known as Hong.

Regarding Claim 1
Kasamsook discloses:
A sleep state determination method using biometric and motion information [see abstract…. in particular  “method for sleep monitoring, in particular to a device and method for determining time-to-sleep and wake periods during sleep and to a device and method for determining rapid eye movement (REM) sleep and non REM (NREM) sleep. The method for determining time to-sleep and wake periods during sleep comprising the steps of obtaining motion data representative of motion of a user;  also see Fig. 2 element which clearly shows PPG  or photoplethysmography data (a type of biometric information) to determine the sleep states (ie wake, REM sleep or NREM sleep) , the sleep state determination method comprising:
acquiring motion information of a user using a motion sensor [see pg. 6 lines 20-25… “In one embodiment, three stages of wake during sleep, REM sleep, and NREM sleep are calculated simultaneously by using motion data, e.g. an acceleration signal measured by an accelerometer (ACC) sensor or a gyroscope, and physiological signal data, for example a photoplethysmography (PPG) signal measured by a PPG sensor”]; 
determining a primary sleep state of the user based on the acquired motion information [see Fig. 2 and pg. 6 lines 20-25… “In one embodiment, three stages of wake during sleep, REM sleep, and NREM sleep are calculated simultaneously by using motion data, e.g. an acceleration signal measured by an accelerometer (ACC) sensor or a gyroscope, and physiological signal data, for example a photo plethysmography (PPG) signal measured by a PPG sensor”. As shown in Fig. 2 the Accelerometer (element 204) clearly is used to obtain movement data which is then used to determine if the user is a sleep or awake (sleep or wake is at least a primary sleep state)];
acquiring biometric information of the user using a biometric sensor when the primary sleep state is determined [see Fig. 2 and pg. 6 lines 20-25… “In one embodiment, three stages of wake during sleep, REM sleep, and NREM sleep are calculated simultaneously by using motion data, e.g. an acceleration signal measured by an accelerometer (ACC) sensor or a gyroscope, and physiological signal data, for example a photoplethysmography (PPG) signal measured by a PPG sensor” As shown in Fig. 2 a PPG optical sensor (see element 202) is used to obtain a HRV (heart rate variability)]; and
determining a final sleep state of the user by combining the acquired biometric information and the primary sleep state [see Fig. 2 and pg. 6 lines 20-25… “In one embodiment, three stages of wake during sleep, REM sleep, and NREM sleep are calculated simultaneously by using motion data, e.g. an acceleration signal measured by an accelerometer (ACC) sensor or a gyroscope, and physiological signal data, for example a photoplethysmography (PPG) signal measured by a PPG sensor” As shown in Fig. 2 the HRV (heart rate variability) is used to determine if the sleep is REM or nonREM sleep].
wherein the biometric information includes a photoplethysmography (PPG) signal of the user [see pg. 8 lines 13-20 in particular “The device 200 measures heart rate 15 variability (HRV) from the PPG signal measured by a PPG sensor 202”] 
calculating a heart rate variability from PPG signal data [see pg. 8 lines 10-20… in particular “The device 200 measures heart rate 15 variability (HRV) from the PPG signal measured by a PPG sensor 202”]
Kasamsook additionally discloses a battery, using the battery, and a desire to reduce the consumption of power from the battery [see pg. 6 lines 10-15… “the present invention can measure sleep stages accurately and effectively with power consumption efficiency, thus reducing battery spent for the wearable device”].
However, Kasamsook discloses “acquiring biometric information of the user using a biometric sensor when the primary sleep state is determined” not  “acquiring biometric information of the user using a biometric sensor after the primary sleep state is determined”. Also, while Kasamasook discloses using PPG data and heart rate variability to analyze a final sleep state, Kasmasook fails to disclose any aspect of graphing or analyzing the graph of the PPG signal and heart rate variability and thus fails to disclose: wherein the determining a final sleep state comprises: “calculating peak-to-vallev values of the PPG signal”,  “deriving a graph of which a horizontal axis 
He discloses calculating peak-to-valley values of PPG signals and graphing these peak-to-valley values in order to determine whether or not a PPG signal reliably represents heartbeats [see para 806… “In some implementations, the heart rate information 144 can be obtained from the PPG by detecting peaks and/or valleys in a graphical representation (e.g., the plot 162 shown in FIG. 1C) of the PPG data 150.” And para 811… “In some implementations, the relative separations of the peaks and valleys of the PPG signal are analyzed to determine whether the PPG signal reliably represents heartbeats.”] in the analogous art of PPG measuring of cardiovascular parameters [see para 8… “the information about the at least one pulse pressure wave includes photoplethysmographic (PPG) data” and para 57… “processing the data includes determining one or more of heart rate, heart rate variability, and blood pressure of the subject”].
Kent discloses that active sensors (ie understood to be sensors measuring) will consume power; therefore, by selectively activating sensors only when needed and reducing the time these sensors are needed will reduce power consumption thereby extending the life of a battery [see para 75 of Kent… “the processor 410 may use power module 413 to selectively provide power to sensors 240, for example, only during periods of time that the sensors 240 are to be active (e.g., only when it is desired to receive input signals from sensors 240).  Selectively providing power to sensors 240 may not only reduce power consumption (thereby prolonging the battery life of power supply 230)”] in the analogous art of biomedical non-invasive diagnostics [see para 2 of The present embodiments relate generally to disturbed or disordered breathing in patients, and specifically to non-invasive techniques for predicting the onset of disordered breathing”]
Hong discloses that motion, or physiological information (ie biometric information), or both motion and biometric information can be used to determine if at first an individual is asleep (ie a primary sleep state) and then after determining the sleep state biometric sensors (including sensors that measure heart rate variability) can be used to determine the sleep state (ie a final sleep state) and transitions of the sleep state [see para 133 of Hong… “For example, a decrease or cessation of user motion combined with a reduction in user heart rate and/or a change in heart rate variability may indicate that the user has fallen asleep.  Subsequent changes in heart rate variability and galvanic skin response may then be used by the biometric monitoring device to determine transitions of the user's sleep state between two or more stages of sleep (for example, into lighter and/or deeper stages of sleep).  Motion by the user and/or an elevated heart rate and/or a change in heart rate variability may be used by the biometric monitoring device to determine that the user has awoken”] in the analogous art of biomedical diagnostics [see abstract… “Biometric monitoring devices, including various technologies that may be implemented in such devices, are discussed herein.”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kasamsook to include a further step of calculating differences between peaks and valleys and graphing these differences similarly to that disclosed by He so that the PPG data can be verified to be accurate thereby improving 
Since Kasamsook is interested in reducing the power consumption of the battery and Kent discloses that one way to reduce power consumption of the battery is to only supply power to sensors when needed (ie measured) and Hong discloses that only motion data is needed to determine if someone is asleep, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kasamsook in view of He to first activate and measure if a person is sleeping only using the motion sensors, and then after determining a user is asleep to only use biometric sensors to determine the sleep state similarly to one of the embodiments of Hong because this would reduce the time the sensors have to be activated and minimize the number of sensors required for each period of time to be activated to determine if a user is sleeping or not (ie the claimed primary sleep state) and if and individual is sleeping what state of sleep an individual is in (ie the claimed final sleep state), thereby reducing the power consumption of the battery and extending the life of the battery.


Regarding Claim 2
As illustrated in Fig. 9a), TAT (Time-above-threshold) in the example embodiment counts the number of times when the acceleration amplitude is above a set threshold (set at about 0.150 in one example, set in a range from about 0.1 - 0.2 G in different embodiments), i.e.TAT reflects the duration and frequency of movements. As illustrated in Fig. 9b), PIM (Proportional Integration Method) integrates the acceleration magnitude signal and calculates the area under the curve using the equation shown in Fig. 9b) in the example embodiment”. “By using both TAT and PIM, the results the example embodiment advantageously reflect substantially all the important factors of movement, including duration, frequency, acceleration and amplitude” PIM and TAT together make up a motion score as they provides values based on motion data based on motion intensity (ie PIM) and motion frequency (TAT).]. and
determining the primary sleep state of the user based on the calculated motion score [see Fig. 2… and pg. 3 lines 25-30 of Kasamsook … in particular “processor for detecting the time-to-sleep from the motion data based on a first time-above-threshold (TAT) threshold and a first proportional integration device (PIM) threshold; and for detecting the wake periods during sleep from the motion data based on a second TAT threshold and a second PIM 30 threshold.” As disclosed in this section both TAT and PIM provide values that are together at least a motion score that is used to determine whether an individual is awake or sleeping which is a primary sleep state.]

Regarding Claim 3, see Fig. 9a TAT of Kasamsook [counts the number of times the resultant magnitude is above a threshold]

Regarding Claim 4, see Fig. 2 of Kasamsook which shows movement being used to determine a primary sleep state of being in either a state of sleep or awake. 


Regarding Claim 6, 
comparing the calculated heart rate variability with a predetermined normal heart rate variability [see pg. 9 lines 10-20 of Kasamsook … “Thresholds are set based on the average during each subset / estimated sleep cycle, in the example embodiment. REM sleep is determined when the HRV features are greater than the thresholds, otherwise determined as NREM sleep (step 410-412).” The average heart rate variability for a subset is at least a predetermined normal heart which is then used to compare as claimed.]; and
determining the final sleep state by combining a result of the comparison and the primary sleep state [ see pg. 9 lines 10-20 of Kasamsook … “Thresholds are set based on the average during each subset / estimated sleep cycle, in the example embodiment. REM sleep is determined when the HRV features are greater than the thresholds, otherwise determined as NREM sleep (step 410-412).” REM and non REM sleep are a final sleep stat they are determined as a result of the comparison. Additionally, as shown in Fig. 2 and based on pg. 8 lines 20-25 of Kasamsook … “With reference to Fig. 3, determination of wake or sleep (curve 300), and determination of REM or NREM ( curve 302) are conducted simultaneously in an example embodiment, and both results are combined to provide a final result ( curve 304) of wake, REM sleep and NREM sleep time”. It is understood that the primary sleep state data is combined with this comparison to determine a final sleep state.]

Regarding Claim 9, See pg. 9 lines 10-15 of Kasamsook [in particular “REM sleep is determined when the HRV features are greater than the thresholds, otherwise determined as NREM sleep (step 410-412).” Additionally, as explained in rejection to claim 6, above it is understood that this comparison is combined with the data that determines a primary sleep state ].

Regarding Claim 10:
Kasamsook discloses:
A sleep state determination apparatus using biometric and motion information [see abstract “A device and method for sleep monitoring, in particular to a device and method for determining time-to-sleep and wake periods during sleep and to a device and method for determining rapid eye movement (REM) sleep and non REM (NREM) sleep. The method for determining time to-sleep and wake periods during sleep comprising the steps of obtaining motion data representative of motion of a user.”  also see Fig. 2 element which clearly shows PPG  or photoplethysmography data (a type of biometric information) to determine the sleep states (ie wake, REM sleep or NREM sleep) ], the apparatus comprising at least one processor [see pg. 3 lines 24-a processor for detecting the time-to-sleep from the motion data based on a first time-above-threshold (TAT) threshold and a first proportional integration device (PIM) threshold;” and a memory storing at least one instruction executed by the at least one processor [see pg. 7 lines 21-25… in particular “Furthermore, one or more of the steps of the computer program may be performed in parallel rather than sequentially. Such a computer program may be stored on any computer readable medium. The computer readable medium may include storage devices such as magnetic or optical disks, memory chips”…], wherein the at least one instruction is configured to:
acquire motion information of a user using a motion sensor [see pg. 6 lines 20-25… “In one embodiment, three stages of wake during sleep, REM sleep, and NREM sleep are calculated simultaneously by using motion data, e.g. an acceleration signal measured by an accelerometer (ACC) sensor or a gyroscope, and physiological signal data, for example a photoplethysmography (PPG) signal measured by a PPG sensor”];
determine a primary sleep state of the user based on the acquired motion information [see Fig. 2 and pg. 6 lines 20-25… “In one embodiment, three stages of wake during sleep, REM sleep, and NREM sleep are calculated simultaneously by using motion data, e.g. an acceleration signal measured by an accelerometer (ACC) sensor or a gyroscope, and physiological signal data, for example a photo plethysmography (PPG) signal measured by a PPG sensor”. As shown in Fig. 2 the Accelerometer (element 204) clearly is used to obtain movement data which is then used to determine if the user is a sleep or awake (sleep or wake is at least a primary sleep state)];
… “In one embodiment, three stages of wake during sleep, REM sleep, and NREM sleep are calculated simultaneously by using motion data, e.g. an acceleration signal measured by an accelerometer (ACC) sensor or a gyroscope, and physiological signal data, for example a photoplethysmography (PPG) signal measured by a PPG sensor” As shown in Fig. 2 a PPG optical sensor (see element 202) is used to obtain a HRV (heart rate variability)]; and
determine a final sleep state of the user by combining the acquired biometric information and the primary sleep state [see Fig. 2 and pg. 6 lines 20-25… “In one embodiment, three stages of wake during sleep, REM sleep, and NREM sleep are calculated simultaneously by using motion data, e.g. an acceleration signal measured by an accelerometer (ACC) sensor or a gyroscope, and physiological signal data, for example a photoplethysmography (PPG) signal measured by a PPG sensor” As shown in Fig. 2 the HRV (heart rate variability) is used to determine if the sleep is REM or non-REM sleep]
wherein the biometric information includes a photoplethysmography (PPG) signal of the user [see pg. 8 lines 13-20 in particular “The device 200 measures heart rate 15 variability (HRV) from the PPG signal measured by a PPG sensor 202”] 
calculating a heart rate variability [see pg. 8 lines 10-20… in particular “The device 200 measures heart rate 15 variability (HRV) from the PPG signal measured by a PPG sensor 202”]
the present invention can measure sleep stages accurately and effectively with power consumption efficiency, thus reducing battery spent for the wearable device”].
However, while Kasamsook discloses a processor that will “acquire biometric information of the user using a biometric sensor when the primary sleep state is determined”. Kasamsook does not disclose a processor that will  “acquire biometric information of the user using a biometric sensor after the primary sleep state is determined”. However, while Kasamasook discloses using PPG data and heart rate variability to analyze a final sleep state, Kasmasook fails to disclose any aspect of graphing or analyzing the graph of the PPG signal and heart rate variability and thus fails to disclose: wherein the determining a final sleep state comprises: “calculating peak-to-vallev values of the PPG signal”,  “deriving a graph of which a horizontal axis represents the time and a vertical axis represents the peak-to-vallev values of the PPG signal” and “calculating a heart rate variability by analyzing a frequency in the graph”.
He discloses calculating peak-to-valley values of PPG signals and graphing these peak-to-valley values in order to determine whether or not a PPG signal reliably represents heartbeats [see para 806… “In some implementations, the heart rate information 144 can be obtained from the PPG by detecting peaks and/or valleys in a graphical representation (e.g., the plot 162 shown in FIG. 1C) of the PPG data 150.” And para 811… “In some implementations, the relative separations of the peaks and valleys of the PPG signal are analyzed to determine whether the PPG signal reliably represents heartbeats.”] in the analogous art of PPG measuring of cardiovascular the information about the at least one pulse pressure wave includes photoplethysmographic (PPG) data” and para 57… “processing the data includes determining one or more of heart rate, heart rate variability, and blood pressure of the subject”].
Kent discloses that active sensors (ie understood to be sensors measuring) will consume power; therefore, by selectively activating sensors only when needed and reducing the time these sensors are needed will reduce power consumption thereby extending the life of a battery [see para 75 of Kent… “the processor 410 may use power module 413 to selectively provide power to sensors 240, for example, only during periods of time that the sensors 240 are to be active (e.g., only when it is desired to receive input signals from sensors 240).  Selectively providing power to sensors 240 may not only reduce power consumption (thereby prolonging the battery life of power supply 230)”] in the analogous art of biomedical non-invasive diagnostics [see para 2 of Kent… “The present embodiments relate generally to disturbed or disordered breathing in patients, and specifically to non-invasive techniques for predicting the onset of disordered breathing”]
Hong discloses that motion, or physiological information (ie biometric information), or both motion and biometric information can be used to determine if at first an individual is asleep (ie a primary sleep state) and then after determining the sleep state biometric sensors (including sensors that measure heart rate variability) can be used to determine the sleep state (ie a final sleep state) and transitions of the sleep state [see para 133 of Hong… “For example, a decrease or cessation of user motion combined with a reduction in user heart rate and/or a change in heart rate variability may indicate that the user has fallen asleep.  Subsequent changes in heart rate variability and galvanic skin response may then be used by the biometric monitoring device to determine transitions of the user's sleep state between two or more stages of sleep (for example, into lighter and/or deeper stages of sleep).  Motion by the user and/or an elevated heart rate and/or a change in heart rate variability may be used by the biometric monitoring device to determine that the user has awoken”] in the analogous art of biomedical diagnostics [see abstract… “Biometric monitoring devices, including various technologies that may be implemented in such devices, are discussed herein.”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kasamsook’s processor to further include the calculating differences between peaks and valleys and graphing these differences similarly to that disclosed by He so that the PPG data can be verified to be accurate thereby improving the accuracy of the data collected by Kasamsook. Additionally, since the same PPG data is also used to determine heart rate variability (as discussed above with respect to calculating a heart rate variability from PPG signal data) and which is used to determine a final sleep state (as discussed above) it further is understood that this graph additionally provides heart rate variability and is used to help determine final sleep state as claimed.
Since Kasamsook is interested in reducing the power consumption of the battery and Kent discloses that one way to reduce power consumption of the battery is to only supply power to sensors when needed (ie measured) and Hong discloses that only motion data is needed to determine if someone is asleep, it would have been obvious to only using the motion sensors, and then after determining a user is asleep to only use biometric sensors to determine the sleep state similarly to one of the embodiments of Hong because this would reduce the time the sensors have to be activated and minimize the number of sensors required for each period of time to be activated to determine if a user is sleeping or not (ie the claimed primary sleep state) and if and individual is sleeping what state of sleep an individual is in (ie the claimed final sleep state), thereby reducing the power consumption of the battery and extending the life of the battery.


Regarding Claim 11
calculating a motion intensity and a motion frequency from the motion information and calculating a motion score based on the calculated motion intensity and motion frequency [see Fig. 9… PIM of Kasamsook (proportional Integration Method) and TAT(time above threshold)] and  pg.10 lines 23-30 and pg. 11 lines 1-5 of Kasamsook … “As illustrated in Fig. 9a), TAT (Time-above-threshold) in the example embodiment counts the number of times when the acceleration amplitude is above a set threshold (set at about 0.150 in one example, set in a range from about 0.1 - 0.2 G in different embodiments), i.e.TAT reflects the duration and frequency of movements. As illustrated in Fig. 9b), PIM (Proportional Integration Method) integrates the acceleration magnitude signal and calculates the area under the curve using the equation shown in Fig. 9b) in the example embodiment”. “By using both TAT and PIM, the results the example embodiment advantageously reflect substantially all the important factors of movement, including duration, frequency, acceleration and amplitude” PIM and TAT together make up a motion score as they provides values based on motion data based on motion intensity (ie PIM) and motion frequency (TAT).]. and
determining the primary sleep state of the user based on the calculated motion score [see Fig. 2… and pg. 3 lines 25-30 of Kasamsook … in particular “processor for detecting the time-to-sleep from the motion data based on a first time-above-threshold (TAT) threshold and a first proportional integration device (PIM) threshold; and for detecting the wake periods during sleep from the motion data based on a second TAT threshold and a second PIM 30 threshold.” As disclosed in this section both TAT and PIM provide values that are together at least a motion score that is used to determine whether an individual is awake or sleeping which is a primary sleep state.]


Regarding Claim 12, see Fig. 9a TAT of Kasamsook [counts the number of times the resultant magnitude is above a threshold]

Regarding Claim 13, see Fig. 2 of Kasamsook which shows movement being used to determine a primary sleep state of being in either a state of sleep or awake.


Regarding Claim 15,
Thresholds are set based on the average during each subset / estimated sleep cycle, in the example embodiment. REM sleep is determined when the HRV features are greater than the thresholds, otherwise determined as NREM sleep (step 410-412).” The average heart rate variability for a subset is at least a predetermined normal heart which is then used to compare as claimed.]; and
determine the final sleep state by combining a result of the comparison and the primary sleep state [ pg. 9 lines 10-20 of Kasamsook … “Thresholds are set based on the average during each subset / estimated sleep cycle, in the example embodiment. REM sleep is determined when the HRV features are greater than the thresholds, otherwise determined as NREM sleep (step 410-412).” REM and non REM sleep are a final sleep state they are determined as a result of the comparison. Additionally, as shown in Fig. 2 and based on pg. 8 lines 20-25 of Kasamsook … “With reference to Fig. 3, determination of wake or sleep (curve 300), and determination of REM or NREM ( curve 302) are conducted simultaneously in an example embodiment, and both results are combined to provide a final result ( curve 304) of wake, REM sleep and NREM sleep time”. It is understood that the primary sleep state data is combined with this comparison to determine a final sleep state.]

Regarding Claim 18, See pg. 9 lines 10-15 of Kasamsook [in particular “REM sleep is determined when the HRV features are greater than the thresholds, otherwise determined as NREM sleep (step 410-412).” Additionally, as explained in rejection to .



Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasamsook in view of He in view of Kent in view of Hong as applied to claims 1, 6 and 10, 15 respectively above, and further in view of Du et al (US 20160089078) hereafter known as Du.
Kasamsook in view of He in view of Kent in view of Hong discloses the invention substantially as claimed including all the limitations of claims 1, 6, 10 and 15 as discussed above. 
Additionally, Kasamsook in view of He in view of Kent in view of Hong discloses that Polysomnography which includes the use monitoring different physiological signals including heart variability are considered to be the gold standard for diagnosing sleep disorders [see pg. 3 and lines 4-15 of Kasamsook … In particular “Polysomnography (PSG) is the current gold standard for sleep study to diagnose sleep disorder. PSG includes the monitoring of many different physiological signals such as heart rate variability (HRV)…”] thereby indicating a high reliability of physiological sensors in determining individual’s sleep state.
However Kasamsook in view of He in view of Kent in view of Hong does not disclose “determining the final sleep state, when the calculated heart rate variability is greater than the predetermined normal heart rate variability, the final sleep state is 
Du discloses that accelerometers, which is used by Kasamsook in view of He in view of Kent in view of Hong to record body movements as outlined in claims 1 and 10 above] are known to provide inaccurate evaluations when monitoring sleep quality based on an awake individual not moving or an sleeping individual moving [ see para 4 of Du in particular “However, the accelerometer only can be used to record body movements of user, which have no direct relevance with the sleep state” and “the first impression is that when the wearer lies awake in bed but his/her body does not move, the product for sleep monitoring will make an erroneous judgment that the wearer is in a sleep state because of no movement of the accelerometer; and the second impression is that when the wearer is asleep but his/her body moves because of mosquito bites or itchy skin and so on, the product for sleep monitoring will make an erroneous judgment that the wearer is not in a sleep state because of the movement of the accelerometer.”].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kasamsook in view of He in view of Kent in view of Hong to override the sleep classification provided by the accelerometer any time this sensor conflict’s with Kasamsook in view of He in view of Kent in view of Hong’s biometric sensor (ie the PPG sensor discussed in claims 6 and 15) and use the physiological data of heart rate variance to classify sleep as being awake, REM or non REM, as accelerometers are known to be prone to errors for an individual during times of sleep and PPG signals are known to be more reliable when monitoring sleep.

17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasamsook in view of He in view of Kent in view of Hong as applied to claims  10 and 15 respectively above, and further in view of Du in further view of Lee et al (US 20100286533) hereafter known as Lee.
Kasamsook in view of He in view of Kent in view of Hong discloses the invention substantially as claimed including all the limitations of claims 10 and 15 as discussed above. Additionally, Kasamsook in view of He in view of Kent in view of Hong discloses that Polysomnography which includes the use of monitoring different physiological signals including heart variability are considered to be the gold standard for diagnosing sleep disorders [see pg. 3 and lines 4-15 of Kasamsook… In particular “Polysomnography (PSG) is the current gold standard for sleep study to diagnose sleep disorder. PSG includes the monitoring of many different physiological signals such as heart rate variability (HRV)…”] thereby indicating a high reliability of physiological sensors in determining individual’s sleep state.
	However, Kasmsook in view of He in view of Kent in view of Hong does not disclose “determining the final sleep state, when the calculated heart rate variability is equal to the predetermined normal heart rate variability within a predetermined error range, the final sleep state is determined to be a non-sleep state regardless of the primary sleep state”.
Du discloses that it is accelerometers which record body movements are known to provide inaccurate evaluations when monitoring sleep quality based on an awake individual not moving or an sleeping individual moving [ see para 4 of Du in particular “However, the accelerometer only can be used to record body movements of user, which have no direct relevance with the sleep state” and “the first impression is that when the wearer lies awake in bed but his/her body does not move, the product for sleep monitoring will make an erroneous judgment that the wearer is in a sleep state because of no movement of the accelerometer; and the second impression is that when the wearer is asleep but his/her body moves because of mosquito bites or itchy skin and so on, the product for sleep monitoring will make an erroneous judgment that the wearer is not in a sleep state because of the movement of the accelerometer.”].
Lee discloses using a predetermined error range to help determine if a physiological signal is to a user or to noise [see para 56 “Therefore, when the PSD of the detected heartbeat signal has a similar value with the PSD of the previously detected heartbeat signal within a predetermined error range, the tracking unit 250 may verify that the heartbeat signal corresponds to a normally detected heartbeat signal.” And “the tracking unit 250 may determine the detected heartbeat signal does not correspond to an accurate heartbeat signal of the user, but to a noise signal.”
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kasamsook in view of He in view of Kent in view of Hong to override the sleep classification provided by the accelerometer any time this sensor conflict’s with Kasamsook in view of He in view of Kent in view of Hong’s biometric sensor (ie the PPG sensor discussed in claim 15) and use the physiological data of heart rate variance to classify sleep as being awake, REM or non REM, as accelerometers are known to be prone to errors for an individual during times of sleep and PPG signals are known to be more reliable when monitoring sleep. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305.  The examiner can normally be reached on Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792